DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/838, 536, filed on 08/28/2015.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/11/2020 has been considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,718,924. Although the claims at issue are not identical, they are not patentably distinct from each other because the removal of the limitations “the front end hold is an aperture stop”, and “a lens assembly disposed in the plastic lens barrel, and comprising a plurality of lens elements, wherein the lens elements are directly contained in the plastic lens barrel, and each of the lens elements is contacted with an inner side of the plastic lens barrel” renders claims 1-9 of the instant application as broadened and obvious variants of claims 1-16 of U.S. Patent No. 10,718,924.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Okuyama et al. (US 2013/0194490; already of record) in view of Yoon (US 2008/0037143; already of record), and further in view of Hirata (US 2006/0018041; already of record).
Regarding claim 1, Okuyama discloses, a lens module (Figs. 1-2, 5 and 13) with auto-focusing mechanism (10), comprising: 
a plastic lens barrel (“lens body”, 11, 14) comprising: 
a front end portion (11) comprising a front end surface (see annotated Fig. 5 below), a front end hole (see annotated Fig. 5 below); 
a rear end portion (14) comprising a rear end opening (Fig. 13); and an outer side portion (140) connecting the front end portion and the rear end portion; 
at least four protruding structures (146) located on the outer side portion of the plastic lens barrel (Para. 0076); and 
a coil regulating structure (142, 144) located on the outer side portion of the plastic lens barrel; 

an auto-focusing mechanism (10) connected to the plastic lens barrel (Para. 0036), and comprising: 
a coil (16) connected and positioned to the coil regulating structure; and 
at least one elastic member (22, 24) connected to the protruding structures; wherein the coil regulating structure is integrally formed with the plastic lens barrel (Para. 0048, lines -13), and 
wherein the plastic lens barrel is a non-threaded structure (Fig. 13); 
wherein the coil regulating structure is located on two sides of the coil along a direction parallel to an optical axis of the lens assembly (see Figs. 2 and 13), and the coil regulating structure is overlapped with the coil along the direction parallel to the optical axis from both of the two sides of the coil (see Figs. 2 and 13).
Okuyama does not disclose the plastic lens barrel comprising a plurality of lens elements and is made of injection molding method.
	Yoon teaches, from the same field of endeavor that in a lens module that it would have been desirable to make the plastic lens barrel comprising a plurality of lens elements and is made of injection molding method (Para. 0056, lines 14-16 and Fig. 6).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the plastic lens barrel comprising a plurality of lens elements and is made of injection molding method as taught by the lens module of Yoon in the lens module of Okuyama since Yoon teaches it is known to include this feature in a lens module for the purpose of providing a solid lens module for accommodating a plurality of lens elements.

Furthermore, for a product-by-process claim and even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113.
Okuyama in view of Yoon does not disclose a circular wall portion surrounding the front end hole, the circular wall portion with inclined portions, the inclined portions are for forming a tip portion surrounding the front end hole, and an acute angle between one of the inclined portions and an optical axis of the lens module is greater than 0 degrees and smaller than 90 degrees.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make a circular wall portion surrounding the front end hole, the circular wall portion with inclined portions, the inclined portions are for forming a tip portion surrounding the front end hole, and an acute angle between one of the inclined portions and an optical axis of the lens module is greater than 0 degrees and smaller than 90 degrees as taught by the lens module of Hirata in the combination of Okuyama in view of Yoon since Hirata teaches it is known to include these features in a lens module for the purpose of providing a solid, strong, stable and reliable lens module that prevents ghost or flare.


    PNG
    media_image1.png
    504
    606
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    761
    666
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    549
    669
    media_image3.png
    Greyscale

Regarding claim 2, Okuyama, Yoon and Hirata discloses and teaches as set forth above, and Okuyama further discloses, the auto-focusing mechanism is a voice-coil motor (Para. 0035, lines 1-4).
claim 3, Okuyama, Yoon and Hirata discloses and teaches as set forth above, and Okuyama further discloses, the coil regulating structure (142, 144) comprises: at least two plane surfaces parallel to the optical axis of the lens assembly (Para. 0048).
Regarding claim 4, Okuyama, Yoon and Hirata discloses and teaches as set forth above, and Okuyama further discloses, the coil (16) is positioned on the plane surfaces (Para. 0048).
Regarding claim 5, Okuyama, Yoon and Hirata discloses and teaches as set forth above, and Okuyama further discloses, the auto-focusing mechanism further comprises: a field magnet assembly (18) surrounded and adjacent to the coil (Para. 0050).
Regarding claim 6, Okuyama, Yoon and Hirata discloses and teaches as set forth above, and Okuyama further discloses, the field magnet assembly comprises: at least two field magnet units (182) symmetrically surrounded the coil (16), each of the field magnet units having an inner surface, wherein the inner surface of each of the field magnet units is parallel and corresponds to each of the plane surfaces of the coil regulating structure (Para. 0050).
Regarding claim 7, Okuyama, Yoon and Hirata discloses and teaches as set forth above, and Okuyama further discloses, the coil is polygon (16).
Regarding claim 8, Okuyama, Yoon and Hirata discloses and teaches as set forth above, and Okuyama further discloses, the plane surfaces (142) are equidistantly surrounded the optical axis (Para. 0048).
Regarding claim 9, Okuyama, Yoon and Hirata discloses and teaches as set forth above, and Okuyama further discloses, an electronic device (Para. 0036), comprising: the lens module (40) with auto-focusing mechanism (10) of claim 1 (see rejection of claim 1 above).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305. The examiner can normally be reached M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                            11/08/2021